SEC Registration Nos. 002-56809 and 811-2633 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 58 XX and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 58 XX First Variable Rate Fund for Government Income (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue Suite 1000N Bethesda , Maryland 20814 (Address of Principal Executive Offices) Registrant's Telephone Number: (301) 951-4881 William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N
